 



Exhibit 10.25
CEVA, INC.
Nonstatutory Stock Option Agreement
Granted Under 2002B Stock Incentive Plan
1. Grant of Option.
     This agreement evidences the grant by CEVA, Inc., a Delaware corporation
(the “Company”), on 19th July, 2005 (the “Grant Date”) to Yaniv Arieli, an
employee, of the Company (the “Participant”), of an option to purchase, in whole
or in part, on the terms provided herein and in the Company’s 2002 Stock
Incentive Plan (the “Plan”), a total of 120,000 shares (the “Shares”) of common
stock, $0.001 par value per share, of the Company (“Common Stock”) at $5.55 per
Share. Unless earlier terminated, this option shall expire at 5:00 p.m., Eastern
Time, on 19th July 2012 (the “Final Exercise Date”). This agreement was amended
and restated as of August 3, 2007.

                          Type of Option:       þ Approved 102 Option:    
 
                   
 
              Capital Gain Option (CGO) þ; or    
 
                   
 
              Ordinary Income Option (OIO)    
 
                                Unapproved 102 Option    
 
                                3 (i) Option    

With respect to approved 102 options, the Participant hereby acknowledges that
he is familiar with the provisions of Section 102 and the regulations and rules
promulgated thereunder, including without limitations the type of option granted
hereunder and the tax implications applicable to such grant. The Participant
accepts the provisions of the trust agreement signed between the Company and the
trustee, attached as Exhibit A hereto, and agrees to be bound by its terms.
     It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.
2. Vesting Schedule.
     This option will become exercisable (“vest”) as to 25% of the original
number of Shares on the first anniversary of the Grant Date and as to an
additional 2.08333% of the original number of Shares at the end of each
successive one-month period following the first anniversary of the Grant Date
until the fourth anniversary of the Grant Date.

 



--------------------------------------------------------------------------------



 



     The right of exercise shall be cumulative so that to the extent the option
is not exercised in any period to the maximum extent permissible it shall
continue to be exercisable, in whole or in part, with respect to all Shares for
which it is vested until the earlier of the Final Exercise Date or the
termination of this option under Section 3 hereof or the Plan.
3. Exercise of Option.
     (a) Form of Exercise. Each election to exercise this option shall be in
writing, signed by the Participant, and received by the Company at its principal
office, accompanied by this agreement, and payment in full in the manner
provided in the Plan. The Participant may purchase less than the number of
shares covered hereby, provided that no partial exercise of this option may be
for any fractional share or for fewer than ten whole shares.
     (b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee, officer, or director of, or
consultant or advisor to, the Company or any parent or subsidiary of the Company
as defined in Section 424(e) or (f) of the Code (an “Eligible Participant”).
     (c) Termination of Relationship with the Company. If the Participant ceases
to be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation. Notwithstanding the foregoing, if the Participant, prior to the Final
Exercise Date, violates the non-competition or confidentiality provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon such violation.
     (d) Exercise Period Upon Death or Disability. If the Participant dies or
becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior to
the Final Exercise Date while he or she is an Eligible Participant and the
Company has not terminated such relationship for “cause” as specified in
paragraph (e) below, this option shall be exercisable, within the period of one
year following the date of death or disability of the Participant, by the
Participant (or in the case of death by an authorized transferee), provided that
this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of his or her death or disability,
and further provided that this option shall not be exercisable after the Final
Exercise Date.
     (e) Discharge for Cause. If the Participant, prior to the Final Exercise
Date, is discharged by the Company for “cause” (as defined below), the right to
exercise this option shall terminate immediately upon the effective date of such
discharge. “Cause” shall mean willful misconduct by the Participant or willful
failure by the Participant to perform his or her responsibilities to the Company
(including, without limitation, breach by the Participant of any provision of
any employment, consulting, advisory, nondisclosure, non-competition or other
similar agreement between the Participant and the Company), as determined by the
Company, which determination shall be conclusive. The Participant shall be
considered to have been

-2-



--------------------------------------------------------------------------------



 



discharged for “Cause” if the Company determines, within 30 days after the
Participant’s resignation, that discharge for cause was warranted.
     (f) Change in Control. Notwithstanding any provisions hereof to the
contrary, in the event of a Change in Control (as defined below), this option
shall become fully vested and all Shares underlying this option shall become
exercisable in full immediately prior to the effective time of the Change in
Control and will terminate immediately upon the consummation of such Change in
Control, unless it is Assumed (as defined in the Plan) by the acquiring or
succeeding corporation (or an affiliate thereof). A “Change in Control” shall
mean the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company, a transaction
involving the sale of the voting stock of the Company or a sale or other
disposition of all or substantially all of the assets of the Company in one or a
series of transactions, unless, immediately following any such transaction(s),
all or substantially all of the individuals and entities who were the beneficial
owners of the Common Stock immediately prior to such transaction(s) beneficially
own, directly or indirectly, more than 50% of the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors of the resulting or acquiring corporation in such transaction(s) in
substantially the same proportions as their ownership of the Common Stock
immediately prior to such transaction(s).
4. Withholding.
     No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of any withholding taxes required by law to be withheld
in respect of this option.
5. Nontransferability of Option.
     This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.
6. Provisions of the Plan.
     This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this option to be executed under
its corporate seal by its duly authorized officer. This option shall take effect
as a sealed instrument.

                          CEVA, INC.        
 
                    Dated: August 3, 2007   By:   /s/ Gideon Wertheizer        
         
 
                   
 
          Name:   Gideon Wertheizer    
 
          Title:   Chief Executive Officer    

-4-



--------------------------------------------------------------------------------



 



PARTICIPANT’S ACCEPTANCE
     The undersigned hereby accepts the foregoing option and agrees to the terms
and conditions thereof, as amended. The undersigned hereby acknowledges receipt
of a copy of the Company’s 2002 Stock Incentive Plan.

                      PARTICIPANT:    
 
                    By:   /s/ Yaniv Arieli              
 
                    Yaniv Arieli    
 
                    Address:        
 
               
 
               
 
               

-5-